 



 



EXHIBIT 10.11

 

EXHIBIT 10.11 AGREEMENT OF PURCHASE AND SALE

 

This Agreement of Purchase and Sale (the “Agreement”), is entered into as of the
Effective Date (as defined in Section 9.14 below), which is December 22, 2015,
by and between 420 SOUTH CONGRESS, INC., a Delaware corporation (“Seller”), and
420 SOUTH CONGRESS AVENUE, LLC, a Florida limited liability company (“Buyer”).

 

ARTICLE I

 

PURCHASE AND SALE OF PROPERTY

 

Section 1.1           Sale.

 

Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller,
subject to the terms, covenants and conditions set forth herein, all of Seller’s
right, title and interest in and to the following property (collectively, the
“Property”):

 

(a)          Real Property. That certain real property located at 420 S.
Congress Avenue in the City of Delray Beach, State of Florida, as more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Land”), together with (1) all buildings, structures and improvements located
thereon (the “Improvements”), (2) all rights, benefits, privileges, easements,
tenements, hereditaments, rights-of-way, rights of ingress and egress, and other
appurtenances thereon or in any way appertaining thereto, including to the
extent not previously conveyed, all mineral rights, development rights, air and
water rights, (3) all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining such Land, and (4) any right,
title or interest of Seller in and to any alleys, easements and rights-of-way,
if any, abutting, adjacent contiguous to or adjoining the Land (collectively,
the “Real Property”);

 

(b)          Leases. All of the landlord’s interest in and to all of the Leases
(as defined in Section 2.1(b) below) of the Real Property, including Leases
entered into after the Effective Date to the extent permitted by this Agreement
except for the Excluded Rights (as defined in Section 1.1(d) below);

 

(c)         Tangible Personal Property. All of the equipment, machinery,
furniture, furnishings, supplies and other tangible personal property, if any,
owned by Seller and now or hereafter located on and used in the operation,
ownership or maintenance of the Real Property (collectively, the “Tangible
Personal Property”), but specifically excluding from the Tangible Personal
Property (1) any items of personal property owned by tenants of the Property,
(2) any items of personal property in Seller’s property management office, if
any, located on the Real Property and not utilized in the operation of the
Property, (3) any items of personal property owned by third parties and leased
to Seller, and (4) proprietary computer software, systems and equipment and
related licenses used in connection with the operation or management of the
Property. Seller will provide to Buyer any list which is in Seller’s possession
of such Tangible Personal Property within the Delivery Period as defined in
Section 2.1 below;

 

 1 

 

  

(d)          Intangible Personal Property. To the extent assignable at no cost
to Seller, all intangible personal property, if any, owned by Seller and related
to the Real Property and the Improvements, including, without limitation: any
trade names and trademarks associated with the Real Property and the
Improvements, however, Seller makes no representations or warranty with respect
to Buyer’s right to use such trade names and trademarks (but specifically
excluding the name “Stockbridge” and any derivatives thereof); any plans and
specifications and other architectural and engineering drawings for the
Improvements; any warranties; any Service Contracts (as defined in Section
2.1(b) below) and other contract rights related to the Property (but only to the
extent Seller’s obligations thereunder are expressly assumed by Buyer pursuant
to the Assignment of Leases as defined in Section 8.3(a)(3) below); and any
governmental permits, approvals and licenses (including any pending
applications). Notwithstanding anything to the contrary contained herein, there
shall be excluded from the assignment of any rights of Seller under any leases
or other intangible property, if any (i) any rights of Seller against third
parties including, without limitation, tenants, with respect to the period prior
to Closing (as defined in Section 1.2(b)(4) below), and (ii) except to the
extent Seller receives a credit therefor at Closing, the rights of Seller to
rents and other payments from tenants and other third parties prior to the
Closing Date (as defined in Section 8.2 below) in accordance with the provisions
of Section 8.5 below governing the same (the “Excluded Rights”) (collectively,
the “Intangible Personal Property”); and

 

(e)          Declarant’s Rights. All of the rights of the Declarant (as such
term is defined in the Declaration, as amended) under that certain Declaration
of Covenants, Conditions and Restrictions for Congress Park South Owners
Association, Inc., filed in Official Record Book 5432, page 1028, Palm Beach
County, Florida Public Records (the “Declaration”), as amended by that certain
Notice of Declaration of Covenants, Conditions and Restrictions for Congress
Park South Owners Association, Inc., dated April 26, 1988, filed in Official
Record Book 5650, page 1677 of the Public Records in and for Palm Beach,
Florida, as further amended by that certain Assignment and Assumption of
Declarant's Rights dated April 5, 1990, filed in Official Record Book 6633, Page
685 of the Public Records in and for Palm Beach, Florida, as further amended by
that certain Amendment to Declaration of Covenants, Conditions and Restrictions
for Congress Park South Owners Association, Inc., dated January 31, 1991, filed
in Official Record Book 6725, page 1273 of the Public Records in and for Palm
Beach, Florida, as further amended by that certain Assignment and Assumption of
Declarant's Rights dated January 31, 1991, filed in Official Record Book 6725,
page 1293 of the Public Records in and for Palm Beach, Florida, as further
amended by that certain Amendment to Declaration of Covenants, Conditions and
Restrictions for Congress Park South Owners Association, Inc., dated May 25,
1993, filed in Official Record Book 7736, page 851 of the Public Records in and
for Palm Beach, Florida, as further amended by that certain Assignment and
Assumption of Declarant's Rights dated January 17, 1996, filed in Official
Record Book 9094, page 708 of the Public Records in and for Palm Beach, Florida,
as further amended by Assignment and Assumption of Declarant's Rights filed in
Official Records Book 21265, Page 122 of the Public Records in and for Palm
Beach, Florida, as further amended by Assignment and Assumption of Declarant's
Rights filed in Official Records Book 24730, Page 1197 of the Public Records in
and for Palm Beach, Florida, and as further amended by Assignment and Assumption
of Declarant's Rights filed in Official Records Book 25407, Page 340 of the
Public Records in and for Palm Beach, Florida (collectively, the “Declarant’s
Rights”).

 

 2 

 

  

Section 1.2           Purchase Price.

 

(a)          The purchase price of the Property is Eighteen Million Five Hundred
Thousand Dollars ($18,500,000) (the “Purchase Price”).

 

(b)          The Purchase Price shall be paid as follows:

 

(1)         Within three (3) business days after the Effective Date, Buyer shall
deposit in escrow with Republic National Title Insurance Company, Miami Office
(the “Escrow Agent”) cash or other immediately available funds in the amount of
One Hundred Fifty Thousand Dollars ($150,000) (the “Initial Deposit”).

 

(2)         If Buyer fails to notify Seller in writing of Buyer’s election to
terminate this Agreement prior to expiration of the Contingency Period (as
defined in Section 2.2 below), or Buyer notifies Seller in writing of Buyer’s
election to continue this Agreement beyond the Contingency Period, then this
Agreement shall remain in full force and effect, and Buyer shall within two (2)
business days after the expiration of the Contingency Period deliver to Escrow
Agent an additional amount of Two Hundred Fifty Thousand Dollars ($250,000) (the
“Additional Deposit”; the Initial Deposit, the Additional Deposit and any
interest earned thereon, is hereinafter collectively referred to as the
“Deposit”).

 

(3)         Intentionally deleted.

 

(4)         At the same time as the Initial Deposit is provided to Escrow Agent,
Buyer shall deliver to Seller in cash the sum of One Hundred Dollars ($100) (the
“Independent Contract Consideration”) which amount has been bargained for and
agreed to as consideration for Buyer’s exclusive right to purchase the Property
and the Contingency Period provided hereunder, and for Seller’s execution and
delivery of this Agreement. Notwithstanding anything to the contrary contained
herein, the Independent Contract Consideration is in addition to and independent
of all other consideration provided in this Agreement, and is nonrefundable in
all events.

 

 3 

 

 

The Deposit shall be held in an interest bearing account and all interest
thereon, less investment fees, if any, shall be deemed a part of the Deposit. If
the sale of the Property as contemplated hereunder is consummated and the
Closing occurs, then the Deposit shall be paid to Seller at the Closing and
credited against the Purchase Price. If the sale of the Property is not
consummated due to Seller’s default hereunder, then Buyer may elect, as Buyer’s
sole and exclusive remedy, EITHER TO: (1) terminate this Agreement and receive a
refund of the Deposit, in which event neither party shall have any further
rights or obligations hereunder except as provided in Sections 6.1, 9.3, 9.5 and
9.9 below which BY THEIR TERMS SURVIVE TERMINATION OF THIS AGREEMENT, or (2)
enforce specific performance of SELLER’S OBLIGATION TO PERFORM UNDER THIS
AGREEMENT AND CONVEY THE PROPERTY TO BUYER IN ACCORDANCE WITH the TERMS OF this
Agreement; provided, however, buyer shall only be entitled to SPECIFIC
performance if buyer files suit for specific performance within thirty (30) days
after the date scheduled for CLOSING. if buyer fails to file suit for specific
performance in said 30-day period, buyer shall be deemed to have elected to
terminate this AGREEMENT PURSUANT to clause (1) above. the remedy selected (or
deemed selected) by buyer shall be buyer’s sole and exclusive remedy AS A RESULT
OF SUCH DEFAULT, and in no event, INCLUDING, UNDER EITHER (1) OR (2) ABOVE,
SHALL SELLER BE LIABLE TO BUYER FOR ANY CONSEQUENTIAL, ACTUAL, INDIRECT,
PUNITIVE, TREBLE, EXEMPLARY, SPECULATIVE OR ANY OTHER DAMAGES. Buyer shall not
have any other rights or remedies hereunder as a result of any default by Seller
prior to Closing, and Buyer hereby waives any other such remedy as a result of a
default hereunder by Seller. THESE LIMITATIONS ON REMEDIES ARE A MATERIAL
INDUCEMENT FOR SELLER TO ENTER INTO THIS AGREEMENT AND WITHOUT WHICH SELLER
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT. IF THE SALE IS NOT CONSUMMATED DUE
TO ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER SHALL, AS IT SOLE AND EXCLUSIVE
REMEDY, RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES. SELLER HEREBY SPECIFICALLY
WAIVES ANY OTHER REMEDIES THAT MAY BE AVAILABLE TO SELLER AS A RESULT OF SUCH
DEFAULT. ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, IT IS AGREED
THAT, SHOULD BUYER DEFAULT AFTER THE EXPIRATION OF THE CONTINGENCY PERIOD,
BUYER’S OBLIGATIONS SHALL INCLUDE DELIVERY OF THE ENTIRE DEPOSIT, INCLUDING THE
ADDITIONAL DEPOSIT, EVEN IF THE ADDITIONAL DEPOSIT SHALL NOT TIMELY HAVE BEEN
DELIVERED TO THE TITLE COMPANY, AND SELLER SHALL BE ENTITLED TO LIQUIDATED
DAMAGES IN THE AMOUNT OF THE INITIAL DEPOSIT, THE ADDITIONAL DEPOSIT AND ALL
INTEREST EARNED THEREON. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES,
IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT PRIOR
TO CLOSING, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE AND GOOD FAITH ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN
SUCH EVENT AND IS NOT A PENALTY. the remedy AVAILABLE TO SELLER UNDER THIS
SECTION 1.2(b)(3) shall constitute SELLER’S sole and exclusive remedy, and in no
event SHALL BUYER BE LIABLE TO SELLER FOR ANY CONSEQUENTIAL, ACTUAL, INDIRECT,
PUNITIVE, TREBLE, EXEMPLARY, SPECULATIVE OR ANY OTHER DAMAGES. SELLER shall not
have any other rights or remedies hereunder as a result of any default by BUYER
prior to Closing, and SELLER hereby waives any other such remedy as a result of
a default hereunder by BUYER.

 

THE FOREGOING IS NOT INTENDED TO LIMIT BUYER’S AND SELLER’S OBLIGATIONS UNDER
SECTIONS 6.1, 9.3, 9.5 AND 9.9.

 

 4 

 

  

(5)         The balance of the Purchase Price, which is Eighteen Million One
Hundred Thousand Dollars ($18,100,000) (plus or minus the prorations pursuant to
Section 8.5 hereof) shall be paid to Seller in cash or by wire transfer of other
immediately available funds at the consummation of the purchase and sale
contemplated hereunder (the “Closing”).

 

ARTICLE II

 

CONDITIONS

 

Section 2.1           Buyer’s Conditions Precedent.

 

Subject to the provisions of Section 9.3 hereof, Seller shall provide Buyer and
its consultants and other agents and representatives with access to the Property
to perform Buyer’s inspections and review and determine the present condition of
the Property. Seller has delivered or made available to Buyer at Seller’s
offices or at the Real Property or on a website, or shall within the Delivery
Period (as defined below) deliver or make available to Buyer at Seller’s offices
or at the Real Property or on a website, copies of all Property Information (as
defined in Section 2.2 below) to the extent said Property Information actually
exists and is in the actual possession of Seller or Seller’s property manager,
except as otherwise specifically provided herein. Notwithstanding anything to
the contrary contained herein, the Property Information shall expressly exclude
(i) those portions of the Property Information that would disclose Seller’s cost
of acquisition of the Real Property, or cost of construction of the Improvements
and related soft costs, (ii) any reports, presentations, summaries and the like
prepared for any of Seller’s boards, committees, partners or investors in
connection with its consideration of the acquisition of the Real Property,
construction of the Improvements or sale of the Property, (iii) any proposals,
letters of intent, draft contracts or the like prepared by or for other
prospective purchasers of the Property or any part thereof, (iv) Seller’s
internal memoranda, attorney-client privileged materials, appraisals, (v) any
information which is the subject of a confidentiality agreement between Seller
and a third party, and (vi) any property condition assessment obtained by Seller
prior to the date on which Seller acquired title to the Real Property (the items
described in clauses (i), (ii) (iii), (iv), (v) and (vi) being collectively
referred to herein as the “Confidential Information”). The “Delivery Period”
shall mean the period which ends three (3) business days after the Effective
Date. Buyer’s obligation to purchase the Property is conditioned upon Buyer’s
review and approval of the following, within the applicable time periods
described in Sections 2.2 and 4.1 hereof:

 

(a)          Title to the Property and survey matters in accordance with Article
IV below.

 

(b)          The Due Diligence Materials (as defined in Section 2.2 below),
including, but not limited to, (i) all tenant leases, any guaranties thereof and
any other occupancy agreements (including, but not limited to, any and all
tenant improvement agreements and documents relating to outstanding real estate
commissions relating thereto), and all amendments and modifications thereof
(collectively, the “Leases”) affecting the Property, a list of which Leases is
attached hereto as Exhibit B, and (ii) all contracts pertaining to the operation
of the Property, including all management, leasing, service, warranty and
maintenance agreements, and equipment leases (collectively, the “Service
Contracts”), the entirety of which contracts are listed in Exhibit G, attached
hereto, and (iii) the Articles of Incorporation and Bylaws of Congress Park
South Owners Association, Inc., the property owners association for the
subdivision in which the Real Property is located (the “Owners Association”).

 

 5 

 

  

(c)          The physical condition of the Property.

 

(d)          The zoning, land use, building, environmental and other statutes,
rules, or regulations applicable to the Property.

 

(e)          The tenant correspondence files, operating statements,
documentation and books and records pertaining to the ownership, operation,
maintenance and repair of the Property in each case for each of the three (3)
most recent years during which the Property has been owned by Seller and for the
current year (to the extent available), current real estate tax bills, any
environmental studies, audits and/or reports, any structural, engineering and/or
architectural reports (except to the extent any such studies and/or reports are
Confidential Information, as defined hereinabove), surveys, plans, specification
and related documents, any and all written and electronic correspondence with
any governmental entity or body relating to the Property, any warranties,
licenses, permits, certificates of occupancy, plans and specifications, and any
current rent roll, current accounts receivable schedule and list of Tangible
Personal Property in such form as Seller shall have in its possession for the
Property, and other agreements or documents pertaining to the Property which
will be binding on Buyer after Closing.

 

(f)          Any other matters Buyer deems relevant to the Property.

 

Section 2.2          Contingency Period.

 

Buyer shall have from the Effective Date until 6:00 p.m. Eastern Standard time
on the fifth (5th) Business Day after the Effective Date (such period commencing
on the Effective Date and ending on the foregoing date, being referred to herein
as the “Contingency Period”) to review and approve the matters described in
Sections 2.1(b)-(f) above in Buyer’s sole discretion (title and survey review
and approval shall be governed by the provisions of Section 4.1 below). If Buyer
elects to terminate this Agreement, then Buyer shall, before the end of the
Contingency Period, so notify Seller in writing, in which case the Deposit shall
be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3, 9.5 and 9.9
below. If before the end of the Contingency Period, Buyer fails to give Seller
such written notice of termination, then Buyer shall be deemed to have elected
to proceed with the acquisition of the Property and Buyer shall be deemed to
have approved all of the matters described in Sections 2.1(a)-(f) above (subject
to the other provisions of the Agreement including the provisions in Section 3.1
and Section 4.1 below as to title and survey matters), including, without
limitation, all documents, Service Contracts and other contracts, agreements,
Leases, reports and other items and materials related to the Property provided
by Seller to Buyer in accordance with Section 2.1 above (collectively, the
“Property Information”) and together with all investigations, tests,
inspections, studies, reports and other items and materials prepared by or
obtained by Buyer and/or Buyer’s agents, representatives, employees, contractors
and consultants with respect to the Property (collectively, the “Buyer Due
Diligence Materials”; the Property Information and Buyer Due Diligence Materials
are collectively referred to herein as the “Due Diligence Materials”), and the
Deposit shall become nonrefundable, except as expressly provided herein.

 

 6 

 

  

ARTICLE III

 

BUYER’S EXAMINATION

 

Section 3.1           Representations and Warranties of Seller.

 

Subject to the disclosures contained in Schedule 1 attached hereto and made a
part hereof (the “Disclosure Items”), matters contained in the Due Diligence
Materials, and any matters of public record (any and all references to “of
public record” in this Agreement shall refer solely to documents and matters
recorded in the public records of Palm Beach County, State of Florida, which a
title search of the Property would reveal), Seller hereby makes the following
representations and warranties with respect to the Property. Notwithstanding
anything to the contrary contained herein or in any document delivered in
connection herewith, Seller shall have no liability with respect to the
Disclosure Items.

 

(a)          Authority; No Conflicts. Seller is a corporation validly existing
and in good standing in the State of Delaware. Seller has obtained all necessary
consents to enter into and perform this Agreement and is fully authorized to
enter into and perform this Agreement and to complete the transactions
contemplated by this Agreement. No consent or approval of any person, entity or
governmental authority is required for the execution, delivery or performance of
this Agreement and this Agreement is hereby binding and enforceable against
Seller. Neither the execution nor the performance of, or compliance with, this
Agreement by Seller has resulted, or will result, in any violation of, or
default under, or acceleration of, any obligation under Seller’s articles of
organization or incorporation, operating agreement or other organizational
documents and under any, mortgage indenture, lien agreement, promissory note,
contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Seller or to the Property.

 

(b)          FIRPTA. Seller is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those items are defined in the Code and
Income Tax Regulations).

 

(c)          Bankruptcy. Seller is not insolvent or the subject of any
bankruptcy proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

 

(d)          Pending Claims. There are no: (i) claims, demands, litigation,
proceedings or governmental investigations pending or, to the best of Seller’s
knowledge, threatened against Seller related to the Property, or (ii) pending
or, to the best of Seller’s knowledge, threatened condemnation or eminent domain
proceedings which would affect the Real Property or any part thereof. There are
no pending arbitration proceedings or unsatisfied arbitration awards, or
judicial proceedings or orders respecting awards, which might become a lien on
the Property or any portion thereof, charges or complaints with or by city,
state or federal, unremedied orders by such agencies or judicial proceedings or
orders with respect to obligations under city, state or executive orders
affecting the Property, or other pending, actual or, to Seller’s knowledge,
threatened litigation claims, charges, complaints, petitions or unsatisfied
orders by or before any administrative agency or court which affect the Property
or might become a lien on the Property. Seller has not assigned or transferred
the Declarant’s Rights to any third parties and is not aware of any assignment
of the Declarant’s Rights by any other person to any third parties.

 

 7 

 

  

(e)          Environmental. With respect to environmental matters, other than as
disclosed in the Property Information, to the best of Seller’s knowledge: (i)
there has been no Release (as defined below) or threat of Release of Hazardous
Materials (as defined below) in violation of Environmental Requirements (as
defined below) in, on, under, to or from the Property; (ii) no portion of the
Property is being used for the treatment, storage, disposal or other handling of
Hazardous Materials in excess of limits permitted under applicable laws,
including without limitation Environmental Requirements; (iii) no underground
storage tanks are currently located on or in the Property or any portion
thereof, except as disclosed in the Property Information; (iv) no environmental
investigation, administrative order, notification, consent order, litigation,
claim, judgment or settlement with respect to the Property or any portion
thereof is pending or threatened; (v) there is not currently and, to Seller’s
knowledge without any independent investigation, never has been any mold, fungal
or other microbial growth in or on the Property, or existing conditions within
buildings, structures or mechanical equipment serving such buildings or
structures, that could reasonably be expected to result in material liability or
material costs or expenses to remediate the mold, fungal or microbial growth, or
to remedy such conditions that could reasonably be expected to result in such
growth; and (vi) there are no reports or other documentation regarding the
environmental condition of the Property in the possession of Seller,
consultants, contractors or agents. As used in this Agreement: “Hazardous
Materials” means “hazardous wastes” as defined by the Resource Conservation and
Recovery Act of 1976, as amended from time to time (“RCRA”); “hazardous
substances” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the
Superfund Amendment and Reauthorization Act of 1986 and as otherwise amended
from time to time (“CERCLA”); “toxic substances” as defined by the Toxic
Substances Control Act, as amended from time to time (“TSCA”); “hazardous
materials” as defined by the Hazardous Materials Transportation Act, as amended
from time to time (“HMTA”); asbestos, oil or other petroleum products,
radioactive materials, urea formaldehyde foam insulation, radon gas and
transformers or other equipment that contains dielectric fluid containing
polychlorinated biphenyls; and any substance whose presence is detrimental or
hazardous to health or the environment, including, without limitation, microbial
or fungal matter or mold, or lead based paint, or which is otherwise regulated
by federal, state and local environmental laws (includ3ing, without limitation,
RCRA, CERCLA, TSCA, HMTA), rules, regulations and orders, regulating, relating
to or imposing liability or standards of conduct concerning any Hazardous
Materials or environmental, health or safety compliance (collectively,
“Environmental Requirements”). As used in this Agreement, “Release” means
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping or disposing.

 

 8 

 

 

(f)          Licenses, Permits and Approvals. Other than as disclosed in the
Property Information, Seller has not received any written notice, and Seller has
no actual knowledge that the Property fails to comply with all applicable
licenses, permits and approvals and federal, state or local statutes, laws,
ordinances, rules, regulations, requirements and codes including, without
limitation, those regarding zoning, land use, building, fire, health, safety,
environmental, subdivision, water quality, sanitation controls and the Americans
with Disabilities Act, and similar rules and regulations relating and/or
applicable to the ownership, use and operation of the Property as it is now
operated. To the best of its knowledge, Seller has received all licenses,
permits and approvals required or needed for the lawful conduct, occupancy and
operation of the business of the Property, and each license and permit is in
full force and effect, and will be in full force and effect as of the Closing.
No licenses, permits or approvals necessary for the lawful conduct, occupancy or
operation of the business of the Property, to Seller’s knowledge, requires any
approval of a governmental authority for transfer of the Property.

 

(g)          Tax Matters. Seller has collected and paid all sales and use taxes
owed to the State of Florida in respect to rents and other income received in
respect of tenants at the Property (“Taxes”).

 

(h)          OFAC. Seller is in compliance with, and, to Seller’s knowledge, all
beneficial owners of Seller are, in compliance with the requirements of
Executive Order No. 13224, 66 Fed Reg. 49079 (September 25, 2001) (the “Order”)
and other similar requirements contained in the rules and regulations of the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders in respect thereof (the Order and
such other rules, regulations, legislation, or orders are collectively called
the “OFAC Laws”).

 

(i)          Leases. The only Leases in force for the Property are set forth in
a tenant list attached hereto as Exhibit B and made a part hereof. The Leases
are in full force and effect, and Seller has received no written notice of any
default by Seller with respect to such Leases which has not been cured. No party
has any right or option to acquire the Property or any portion thereof other
than Buyer. No commissions are due relating to the Leases and the landlord
thereunder is under no obligation to build or deliver any tenant improvements
thereunder.

 

(j)          Service Contracts. The only Service Contracts in effect for the
Property are set forth in a list of Service Contracts attached hereto as Exhibit
G and made a part hereof. The Service Contracts are in full force and effect,
and, to Seller’s knowledge, there is no default under any Service Contract.

 

Each of the representations and warranties of Seller contained in this Section
3.1: (1) shall be true as of the Effective Date and as of the date of Closing,
subject in each case to (A) any Exception Matters (as defined in Section 3.2
below), (B) the Disclosure Items, and (C) other matters expressly permitted in
this Agreement or otherwise specifically approved in writing; and (2) shall
survive the Closing as provided in Section 3.3 below.

 

 9 

 

 

In connection with Seller’s liability to Buyer for a breach of any
representations and warranties of Seller under this 3.1, including but not
limited to, any suits, claims, losses, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and costs at both trial and appellate
levels) suffered or incurred by Buyer after Closing as a result of any such
breach (collectively, “Losses”), Seller agrees to establish at Closing and
maintain in an account held by Escrow Agent pursuant to an Indemnity Escrow
Agreement in the form attached hereto as Exhibit I, an amount equal to Five
Hundred Thousand Dollars ($500,000) (the “Seller Holdback”) until the expiration
of the Survival Period (as defined in Section 3.3 below). Buyer shall be
responsible for the payment of any service charge or escrow fee in connection
with the Indemnity Escrow Agreement. The Seller Holdback shall be released by
Escrow Agent to Seller upon the expiration of the Survival Period, less any
amounts claimed by Buyer during the Survival Period for breaches of the
representations and warranties set forth in this Section 3.1 (the “Retained
Funds”) until such time as a Court of competent jurisdiction enters a final
judgment adjudicating the matter (the “Final Judgment”), and all appeal periods
have expired, or in the event the Final Judgment is appealed by either party, in
accordance with the final ruling of the appellate Court, as applicable (in which
case the Escrow Agent shall release the Retained Funds in accordance with the
Final Judgment or final appellate ruling, as applicable), or the parties deliver
to the Escrow Agent a joint letter of instruction instructing the Escrow Agent
on the manner the Retained Funds are required to be released.

 

Section 3.2           No Liability for Exception Matters.

 

As used herein, the term “Exception Matter” shall refer to a matter which would
make a representation or warranty of Seller contained in this Agreement untrue
or incorrect and which is disclosed to Buyer in the Due Diligence Materials, the
Disclosure Items, or is otherwise discovered by or clearly known to Buyer before
the Closing, including, without limitation, matters disclosed in any tenant
estoppel certificate. Matters deliberately created by Seller or its agents after
the Effective Date shall not be deemed an Exception Matter. Seller shall not
deliberately take any action nor commit an omission (where there is a duty to
act) after the Effective Date that would but for the fact that it was deliberate
constitute an Exception Matter. If Buyer first obtains knowledge of any Material
Exception Matter (as such term is defined below) after the expiration of the
Contingency Period and prior to Closing, and such Exception Matter was not
contained in the Due Diligence Materials or the Disclosure Items, Buyer’s sole
and exclusive remedy shall be to terminate this Agreement on the basis thereof,
upon written notice to Seller within the earlier of (a) ten (10) days following
Buyer’s discovery of such Exception Matter or (b) the Closing, whichever occurs
first, and in such event the Deposit shall be returned to Buyer, unless within
the earlier of five (5) days after receipt of such notice or by the Closing, as
the case may be, Seller notifies Buyer in writing that it elects to attempt to
cure or remedy such Exception Matter, in which event there shall be no return of
the Deposit unless and until Seller is unable to so cure or remedy within the
time period set forth below. Seller shall be entitled to extend the Closing Date
for up to fifteen (15) business days in order to attempt to cure or remedy any
Exception Matter. If the Exception Matter is not cured by Seller within such
fifteen (15) business day period, Buyer may elect to either close on the
purchase of the Property within the following fifteen (15) days accepting the
Exception Matter, or terminate this Agreement in which event the Deposit shall
be forthwith returned to Buyer. Buyer’s failure to give notice within ten (10)
days after it has obtained knowledge of a Material Exception Matter shall be
deemed a waiver by Buyer of such Exception Matter and Seller shall have no
liability with respect thereto. Seller shall have no obligation to cure or
remedy any Exception Matter, even if Seller has notified Buyer of Seller’s
election to attempt to cure or remedy any Exception Matter (except as
specifically provided in Section 4.1(c) hereof), and, subject to Buyer’s right
to terminate this Agreement as set forth above, Seller shall have no liability
whatsoever to Buyer with respect to any Exception Matters. Upon any termination
of this Agreement pursuant to this Section 3.2, neither party shall have any
further rights or obligations hereunder, except as provided in Sections 6.1,
9.3, 9.5 and 9.9 below. If Buyer obtains knowledge of any Exception Matter
before the Closing, but nonetheless elects to proceed with the acquisition of
the Property or is obligated to proceed with the acquisition of the Property,
Seller shall have no liability with respect to such Exception Matter,
notwithstanding any contrary provision, covenant, representation or warranty
contained in this Agreement or in any Other Documents (as defined in Section
9.19 below). As used in this Section 3.2, the term “Material Exception Matter”
shall mean an Exception Matter that would have a negative impact on the value of
the Property in excess of One Hundred Thousand Dollars ($100,000) or which would
materially and adversely affect Buyer in its intended use of the Property.

 

 10 

 

  

Section 3.3           Survival of Seller’s Representations and Warranties.

 

Subject to the terms and conditions of this Agreement, the representations and
warranties of Seller contained in this Agreement or in any Seller estoppel
delivered pursuant to Section 8.4 below or in any Other Documents shall survive
for a period of thirteen (13) months after the Closing (the “Survival Period”).
Any claim which Buyer may have against Seller for a breach of any such
representation or warranty, whether such breach is known or unknown, which is
not specifically asserted by written notice to Seller within such thirteen (13)
month period shall not be valid or effective, and Seller shall have no liability
with respect thereto. In the event Buyer makes a claim against Seller during the
Survival Period, Escrow Agent shall be required to hold the monetary value of
such claim from the Holdback Amount until such time as the claim is disposed of
in the manner described in Section 3.1 above.

 

Section 3.4           Seller’s Knowledge.

 

For purposes of this Agreement and any document delivered at Closing, whenever
the phrase “to the best of Seller’s knowledge” or the “knowledge” of Seller or
words of similar import are used, they shall be deemed to mean and are limited
to the current actual knowledge only of Brian Bill, through the Closing Date,
and not any implied, imputed or constructive knowledge of such individual(s) or
of Seller or any Seller Related Parties (as defined in Section 3.7 below), and
without any independent investigation or inquiry having been made or any implied
duty to investigate, make any inquiries or review the Due Diligence Materials,
except for the obligation at all relevant times to make inquiries from the
property manager in the event such property manager has knowledge of the subject
matter. Furthermore, it is understood and agreed that such individual shall have
no personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby. Seller hereby represents and warrants to
Buyer that Brian Bill is the officer of Seller with the most knowledge and
information regarding the Property.

 

Section 3.5           Representations and Warranties of Buyer.

 

Buyer represents and warrants to Seller as follows:

 

(a)          Authority; No Conflicts. Buyer is a limited liability company
validly existing and in good standing in the State of Florida. Buyer has
obtained all necessary consents to enter into and perform this Agreement and is
fully authorized to enter into and perform this Agreement and to complete the
transactions contemplated by this Agreement. No consent or approval of any
person, entity or governmental authority is required for the execution, delivery
or performance of this Agreement and this Agreement is hereby binding and
enforceable against Buyer. Neither the execution nor the performance of, or
compliance with, this Agreement by Buyer has resulted, or will result, in any
violation of, or default under, or acceleration of, any obligation under Buyer’s
articles of formation, operating agreement or other organizational documents and
under any, mortgage indenture, lien agreement, promissory note, contract, or
permit, or any judgment, decree, order, restrictive covenant, statute, rule or
regulation, applicable to Buyer.

 

 11 

 

  

(b)          Bankruptcy. Buyer is not insolvent or the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

 

(c)          ERISA. Buyer is not a party in interest with respect to any
employee benefit or other plan within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or of
Section 4975(e)(1) of the Code, which is subject to ERISA or Section 4975 of the
Code and which is an investor in Seller.

 

(d)          Brokers. Other than Buyer’s Broker and Seller’s Broker (as such
terms are defined in Section 6.1 below), Buyer has had no contact with any
broker or finder with respect to the Property.

 

(e)          OFAC. Buyer is in compliance with, and all beneficial owners of
Buyer are in compliance with, the OFAC laws.

 

Each of the representations and warranties of Buyer contained in this Section
3.5 shall be shall be true in all material respects as of the Effective Date and
as of the date of Closing.

 

Section 3.6          Buyer’s Independent Investigation; “As-Is/Where-Is”.

 

(a)          Subject to the representations and warranties of Seller in Section
3.1, by Buyer electing to proceed under Section 2.2, Buyer will be deemed to
have acknowledged and agreed that it has been given a full opportunity to
inspect and investigate each and every aspect of the Property, either
independently or through agents of Buyer’s choosing, including, without
limitation:

 

(1)         All matters relating to title and survey, together with all
governmental and other legal requirements such as taxes, assessments, zoning,
use permit requirements and building codes.

 

(2)         The physical condition and aspects of the Property, including,
without limitation, the interior, the exterior, the square footage within the
improvements on the Real Property and within each tenant space therein, the
structure, seismic aspects of the Property, the foundation, roof, paving,
parking facilities, utilities, and all other physical and functional aspects of
the Property. Such examination of the physical condition of the Property shall
include an examination for the presence or absence of Hazardous Materials which
shall be performed or arranged by Buyer (subject to the provisions of Section
9.3 hereof) at Buyer’s sole expense.

 

(3)         Any easements and/or access rights affecting the Property.

 

 12 

 

  

(4)         The Leases and all matters in connection therewith, including,
without limitation, the ability of the tenants to pay the rent and the economic
viability of the tenants.

 

(5)         The Service Contracts and any other documents or agreements of
significance affecting the Property.

 

(6)         All other matters of material significance affecting the Property,
including, but not limited to, the Due Diligence Materials and the Disclosure
Items.

 

(b)          Except as expressly stated herein (including the Seller’s
representations and warranties), neither Seller nor Seller’s agents, Seller’s
Broker, contractors or employees have made or make any other representation or
warranty as to the truth, accuracy or completeness of the Property Information
delivered by Seller to Buyer in connection with the transaction contemplated
hereby or the source(s) thereof. Buyer acknowledges that some if not all of the
Property Information was prepared by third parties other than Seller. Except as
expressly stated herein (including the Seller’s representations and warranties),
Seller expressly disclaims any and all liability for other representations or
warranties, express or implied, statements of fact and other matters contained
in the Property Information, or for omissions from the Property Information
provided hereunder, or in any other written or oral communications transmitted
or made available to Buyer, except to the extent that any of the foregoing are
inconsistent with the Seller’s representations and warranties. Buyer
acknowledges and agrees that all Property Information delivered by Seller to
Buyer in connection with the transaction contemplated hereby are provided to
Buyer as a convenience only and that any reliance on or use of such Property
Information by Buyer shall be at the sole risk of Buyer. Without limiting the
generality of the foregoing provisions, Buyer acknowledges and agrees that (a)
any environmental or other report with respect to the Property which is
delivered by Seller to Buyer shall be for general informational purposes only,
(b) Buyer shall not have any right to rely on any such report delivered by
Seller to Buyer, but rather will rely on its own inspections and investigations
of the Property and any reports commissioned by Buyer with respect thereto, (c)
neither Seller, any affiliate of Seller nor the person or entity which prepared
any such report delivered by Seller to Buyer shall have any liability to Buyer
for any inaccuracy in or omission from any such report and (d) the failure to
deliver any report as to the environmental or other condition of the Property,
including any proposal for work at the Property which was not performed by
Seller, shall not be actionable by Buyer under this Agreement or otherwise.

 

 13 

 

 

(c)          EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT (INCLUDING, BUT NOT
LIMITED TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.1 ABOVE),
BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND BUYER IS
PURCHASING THE PROPERTY ON AN “AS IS WHERE IS” AND “WITH ALL FAULTS” BASIS.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.1 ABOVE), BUYER IS NOT
RELYING ON ANY OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, FROM SELLER, ANY SELLER RELATED PARTIES, OR THEIR AGENTS OR
BROKERS, OR ANY OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS
TO ANY MATTERS CONCERNING THE PROPERTY (EXCEPT AS EXPRESSLY SET FORTH IN THE
REPRESENTATIONS AND WARRANTIES IN SECTION 3.1, ABOVE), INCLUDING WITHOUT
LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION AND ASPECTS
OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE STRUCTURAL ELEMENTS, SEISMIC
ASPECTS OF THE PROPERTY, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING,
PARKING FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND
UTILITY SYSTEMS, FACILITIES AND APPLIANCES, THE SQUARE FOOTAGE WITHIN THE
IMPROVEMENTS ON THE REAL PROPERTY AND WITHIN EACH TENANT SPACE THEREIN, (II) THE
QUALITY, NATURE, ADEQUACY, AND PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY
GROUNDWATER, (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF UTILITIES SERVING THE PROPERTY, (IV) THE DEVELOPMENT POTENTIAL OF
THE PROPERTY, AND THE PROPERTY’S USE, HABITABILITY, MERCHANTABILITY, OR FITNESS,
SUITABILITY, VALUE OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE,
(V) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY OR ANY OTHER PUBLIC OR
PRIVATE RESTRICTIONS ON USE OF THE PROPERTY, (VI) THE COMPLIANCE OF THE PROPERTY
OR ITS OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS, STATUTES,
ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR ENTITY, (VII) THE PRESENCE
OF HAZARDOUS MATERIALS ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR
NEIGHBORING PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY
IMPROVEMENTS ON THE REAL PROPERTY, (IX) THE CONDITION OF TITLE TO THE PROPERTY,
(X) THE LEASES, SERVICE CONTRACTS, OR OTHER DOCUMENTS OR AGREEMENTS AFFECTING
THE PROPERTY, OR ANY INFORMATION CONTAINED IN ANY RENT ROLL FURNISHED TO BUYER
FOR THE PROPERTY, (XI) THE VALUE, ECONOMICS OF THE OPERATION OR INCOME POTENTIAL
OF THE PROPERTY, OR (X) ANY OTHER FACT OR CONDITION WHICH MAY AFFECT THE
PROPERTY, INCLUDING WITHOUT LIMITATION, THE PHYSICAL CONDITION, VALUE, ECONOMICS
OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY. In addition, Seller shall have
no legal obligation to apprise Buyer regarding any event or other matter
involving the Property which occurs after the Effective Date or to otherwise
update the Due Diligence Items, unless and until an event or other matter occurs
which would cause the information in the Property Information to materially
change or for Seller to be unable to remake any of its representations or
warranties contained in this Agreement. Nothing contained in this Section 3.6
shall be deemed to in any manner affect, reduce or otherwise void the Seller’s
representations and warranties contained in Section 3.1 above.

 

 14 

 

  

Section 3.7           Mold Disclosure.

 

Mold and/or other microscopic organisms can be found almost anywhere. They occur
naturally in the environment and can grow on virtually any organic substance as
long as moisture and oxygen are present. Mold and/or other microscopic organisms
may cause property damage and/or health problems. Buyer acknowledges and agrees
that Seller shall not be responsible for any damages, liabilities, claims or
losses arising out of or relating to mold and/or other microscopic organisms at
the Property including but not limited to property damages, personal injury,
adverse health effects, loss of income, emotional distress, death, loss of use
or loss of value and Buyer hereby releases Seller from the same. Buyer hereby
acknowledges that it has read and understood this disclosure and release and
agrees to the provisions contained herein.

 

Section 3.8           Release.

 

WITHOUT LIMITING THE ABOVE, AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED SPECIFICALLY TO THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN SECTION 3.1 HEREOF, BUYER ON BEHALF OF ITSELF
AND ITS SUCCESSORS AND ASSIGNS WAIVES BUYER’S RIGHT TO RECOVER FROM, AND FOREVER
RELEASES AND DISCHARGES, SELLER, SELLER’S AFFILIATES, SELLER’S INVESTMENT
ADVISOR, THE PARTNERS, TRUSTEES, BENEFICIARIES, SHAREHOLDERS, MEMBERS, MANAGERS,
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AND REPRESENTATIVES OF EACH OF THEM,
AND THEIR RESPECTIVE HEIRS, SUCCESSORS, PERSONAL REPRESENTATIVES AND ASSIGNS
(COLLECTIVELY, THE “SELLER RELATED PARTIES”), FROM ANY AND ALL DEMANDS, CLAIMS,
LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES,
FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, COURT COSTS AND ATTORNEYS’ FEES AND DISBURSEMENTS), WHETHER DIRECT
OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT
OF OR IN ANY WAY BE CONNECTED WITH OR RELATED TO THE PROPERTY, THIS AGREEMENT
AND/OR THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING, WITHOUT LIMITATION
(I) THE PHYSICAL CONDITION OF THE PROPERTY INCLUDING, WITHOUT LIMITATION, ALL
STRUCTURAL AND SEISMIC ELEMENTS, ALL MECHANICAL, ELECTRICAL, PLUMBING, SEWAGE,
HEATING, VENTILATING, AIR CONDITIONING AND OTHER SYSTEMS, THE ENVIRONMENTAL
CONDITION OF THE PROPERTY AND THE PRESENCE OF HAZARDOUS MATERIALS ON, UNDER OR
ABOUT THE PROPERTY, (II) ANY LAW OR REGULATION APPLICABLE TO THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAW AND ANY OTHER FEDERAL,
STATE OR LOCAL LAW, (III) THE DISCLOSURE ITEMS, OR (IV) ANY EXCEPTION MATTER.

 

Section 3.9           Survival.

 

The provisions of this Article III shall survive the Closing subject to the
limitations and qualifications contained in such provisions and in Sections 9.11
and 9.19 hereof.

 

 15 

 

  

ARTICLE IV

 

TITLE

 

Section 4.1          Conditions of Title.

 

(a)          Within three (3) business days after the execution of this
Agreement, Buyer, at Buyer’s sole cost and expense, shall order a title
insurance commitment (the “Title Report”) from Old Republic Title Insurance
Company (the “Title Company”), which shall be delivered to Seller, together with
copies of all underlying documents relating to title requirements and exceptions
referred to therein, promptly upon Buyer’s receipt thereof. Buyer shall order an
updated survey from a surveyor of its choice (the “Survey”). Buyer shall be
responsible for the cost of the Survey. The Survey shall be certified to the
Title Company, Buyer, Buyer’s attorneys and such other persons as Buyer shall
indicate in writing, and shall indicate all easements, encroachments, setbacks,
conditions, rights of ways, alleys and similar matters, as Buyer may at its sole
discretion require, relating to the Property. Any matters constituting defects
or unacceptable conditions reflected in the Survey shall be subject to
Objections (as such term is defined in Section 4.1(b) below), which Seller shall
have the right, but not the obligation, to elect to attempt to cure pursuant to
the terms and conditions set forth herein.

 

(b)          Prior to the date hereof, Buyer furnished Seller with a written
statement of objections to the title to the Property (singly, an “Objection” and
collectively, “Objections”). Buyer shall be entitled to amend and update its
written statement of objections at any time during the Contingency Period and
the amended and updated written statement of objections shall govern. The date
on which Buyer furnished Seller with such written statement, as amended and
updated in accordance with the preceding sentence, is sometimes referred to
herein as the “Title Review Date.” In the event the Title Company amends or
updates the Title Report after the Title Review Date (each, a “Title Report
Update”), Buyer shall furnish Seller with a written statement of Objections to
any new matter first raised in a Title Report Update within three (3) business
days after its receipt of such Title Report Update (each, a “Title Update Review
Period”). Should Buyer fail to notify Seller in writing of any Objections in the
Title Report prior to the Title Review Date, or to any matter first disclosed in
a Title Report Update prior to the Title Update Review Period, as applicable,
Buyer shall be deemed to have approved such matters which shall be considered to
be “Conditions of Title” as defined in Section 4.1(e) below.

 

 16 

 

 

(c)          If Seller receives a timely Objection in accordance with Section
4.1(b) (“Buyer’s Notice”), Seller shall have the right, but not the obligation,
within five (5) days after receipt of Buyer’s Notice (“Seller’s Response
Period”), to elect to attempt to cure any such matter upon written notice to
Buyer (“Seller’s Response”), and may extend the Closing Date for up to fifteen
(15) business days to allow such cure. If Seller does not timely give any
Seller’s Response, Seller shall be deemed to have elected not to attempt to cure
any such matters. Buyer hereby acknowledges receipt of Seller’s Response to the
Buyer’s Notice delivered prior to the date hereof. In the event Buyer elects to
amend and update its written statement of objections in accordance with Section
4.1(b), Seller have the right to amend the Seller’s Response within five (5)
days after receipt of Buyer’s amended and updated written notice of objections
and the amended Seller’s response shall constitute the Seller’s Response. In the
event that any new matter of record arises between (i) the earlier of the Title
Review Date and the effective date of Buyer’s Title Commitment, and (ii) the
Closing, and Buyer deems such new matter a title defect (“New Title Matter”),
Buyer shall notify Seller in writing of such matter within three (3) business
days (“New Title Matter Notice”) after discovery of such matter by Buyer but in
any event prior to Closing. Seller shall have the right, but not the obligation,
within three (3) business days after receipt of Buyer’s New Title Matter Notice
to elect to attempt to cure any such matter upon written notice to Buyer and may
extend the Closing Date for up to fifteen (15) business days to allow such cure.
If Seller does not timely give Seller’s Response, Seller shall be deemed to have
elected not to attempt to cure any such New Title Matter. Notwithstanding the
foregoing, Seller shall in any event be obligated to cure all matters or items
(i) that are mortgage, deed to secure debt or deed of trust liens or security
interests against the Property, in each case granted by Seller (and not tenants
of the Property or other third parties), (ii) that are real estate tax liens for
delinquent real estate taxes and intangible property taxes, other than liens for
taxes and assessments not yet delinquent, (iii) that have been voluntarily
placed against the Property by or at the direction of Seller (and not tenants of
the Property or other third parties) after the Effective Date of this Agreement
and that are not otherwise permitted pursuant to the provisions of this
Agreement, and (iv) that are liens voluntarily created by Seller (and not
tenants of the Property or other third parties) with respect to the Property
securing a liquidated claim for funds. Seller shall be entitled to apply the
Purchase Price towards the payment or satisfaction of such matters.

 

(d)          If Seller elects (or is deemed to have elected) not to attempt to
cure any Objections raised in any Buyer’s Notice or any matters raised in the
New Matter Title Notice timely delivered by Buyer to Seller pursuant to Sections
4.1(b) or (c), or if Seller notifies Buyer that Seller has elected to attempt to
cure any such Objection but then does not for any reason effect such cure on or
before the Closing Date as the Closing Date may be extended hereunder, then
Buyer, as Buyer’s sole and exclusive remedy, shall have the option of
terminating this Agreement by delivering written notice thereof to Seller within
three (3) business days after (as applicable) (i) Buyer’s receipt of Seller’s
Response stating that Seller will not attempt to cure any such Objection or
(ii) the expiration of Seller’s Response Period if Seller does not deliver a
Seller’s Response or (iii) Seller’s failure to cure by the Closing Date (as it
may be extended hereunder) any Objection or matter raised in the New Title
Matter Notice which Seller has previously elected to attempt to cure pursuant to
a Seller’s Response. In the event of such a termination, the Deposit shall be
returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3, 9.5 and 9.9
below. If no such termination notice is timely received by Seller hereunder,
Buyer shall be deemed to have waived all such Objections in which event those
Objections shall become “Conditions of Title” under Section 4.1(e) below. If the
Closing is not consummated for any reason other than the default of Seller
hereunder, Buyer shall be responsible for any title or escrow cancellation
charges. If the Closing is not consummated due to a default of Seller, Seller
shall be responsible for any escrow cancellation charges.

 

(e)          At the Closing, Seller shall convey title to the Property to Buyer
by special warranty deed in the form of Exhibit C attached hereto (the “Deed”)
subject to no exceptions other than:

 

 17 

 

  

(1)         Any lien for taxes and water and sewer charges for the then current
fiscal tax year or billing period, as the case may be, that are not yet due and
payable as of the Closing Date;

 

(2)         Any liens for municipal or governmental betterments and any other
municipal or governmental liens that are not due and payable as of the Closing
Date;

 

(3)         Interests of tenants in possession under the Leases;

 

(4)         Rights of parties under the Service Contracts which are not required
to be terminated at Closing;

 

(5)         Local, state and federal laws, ordinances or governmental
regulations, including but not limited to, building, zoning and land use laws,
ordinances and regulations now or hereafter in effect relating to the Property,
none of which shall be deemed to be reimposed by such instrument; and

 

(6)         All matters of record, and any other exceptions to title which would
be disclosed by a survey of the Property.

 

All of the foregoing exceptions shall be referred to collectively as the
“Conditions of Title.” By acceptance of the Deed and the Closing of the purchase
and sale of the Property, (x) Buyer agrees it is assuming for the benefit of
Seller all of the obligations of Seller with respect to the Conditions of Title
from and after the Closing, and (y) Buyer agrees that Seller shall have
conclusively satisfied, subject to the deliverables at the Closing, its
obligations with respect to title to the Property. The provisions of this
Section shall survive the Closing.

 

Section 4.2           Evidence of Title.

 

Delivery of title in accordance with the foregoing shall be evidenced by the
willingness of the Title Company to issue, at Closing, its Owner’s ALTA Policy
of Title Insurance in the amount of the Purchase Price showing title to the Real
Property vested solely in Buyer, subject only to the Conditions of Title (the
“Title Policy”). The Title Policy may contain such endorsements as required by
Buyer provided that the issuance of such endorsements shall not be a condition
to Buyer’s obligations hereunder. Buyer shall pay the costs for all such
endorsements. Seller shall have no obligation to provide any indemnity or
agreement to the Title Company or Buyer to support the issuance of the Title
Policy or any such endorsements other than the No Lien Affidavit (as defined in
Section 8.3 of this Agreement).

 

 18 

 

  

ARTICLE V

 

RISK OF LOSS AND INSURANCE PROCEEDS

 

Section 5.1           Minor Loss.

 

Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any improvements thereon or
condemnation of any portion of the Property, provided that: (a) the cost to
repair any such damage or destruction does not exceed Five Hundred Thousand
Dollars ($500,000) in the estimate of a licensed architect or contractor
selected by Seller and reasonably acceptable to Buyer or in the case of a
condemnation, the diminution in the value of the Property as a result of a
partial condemnation is not material (as defined in Section 5.2 hereof) and (b)
upon the Closing, there shall be a credit against the Purchase Price due
hereunder equal to the amount of any insurance proceeds or condemnation awards
collected by Seller as a result of any such damage or destruction or
condemnation, in both cases, up to the amount of the Purchase Price, plus the
amount of any insurance deductible (not to exceed the amount of the loss), less
any insurance proceeds of rental loss and business interruption insurance or any
portion of an award that are allocable to the period through the Closing Date
and less any sums reasonably expended by Seller toward the collection of such
proceeds or awards and the restoration or repair of the Property (the nature of
which settlement of the insurance claim, condemnation award, restoration or
repairs, but not the right of Seller to effect such restoration or repairs,
shall be subject to the approval of Buyer, which approval shall not be
unreasonably withheld, conditioned or delayed). If the proceeds or awards have
not been collected as of the Closing, then such proceeds or awards shall be
assigned to Buyer by Seller, without representation or warranty and without
recourse against Seller, in both cases, up to the amount of the Purchase Price,
except to the extent needed to reimburse Seller for sums reasonably expended to
collect such proceeds or awards or to repair or restore the Property, or to the
extent any insurance proceeds of rental loss and business interruption insurance
or any portion of the award are allocable to the period prior to the Closing
Date, and Seller shall retain the rights to such proceeds and awards to such
extent.

 

Section 5.2           Major Loss.

 

If the cost to repair the damage or destruction as specified above exceeds Five
Hundred Thousand Dollars ($500,000) in the estimate of a licensed architect or
contractor selected by Seller and reasonably acceptable to Buyer or the
diminution in the value of the remaining Property as a result of a condemnation
is material (as hereinafter defined), then Buyer may, at its option to be
exercised within five (5) business days of Seller’s notice of the occurrence of
the damage or destruction or the commencement of condemnation proceedings,
either terminate this Agreement or consummate the purchase for the full Purchase
Price as required by the terms hereof. If Buyer elects to terminate this
Agreement by delivering written notice thereof to Seller or fails to give Seller
notice within such five (5) business day period that Buyer will proceed with the
purchase, then this Agreement shall terminate, the Deposit shall be returned to
Buyer and neither party shall have any further rights or obligations hereunder
except as provided in Sections 6.1, 9.3, 9.5 and 9.9 below. If Buyer elects to
proceed with the purchase, then upon the Closing, there shall be a credit
against the Purchase Price due hereunder equal to the amount of any insurance
proceeds or condemnation awards collected by Seller as a result of any such
damage or destruction or condemnation, in both cases, up to the amount of the
Purchase Price, plus the amount of any insurance deductible (not to exceed the
amount of the loss), less any insurance proceeds of rental loss and business
interruption insurance or any portion of an award that are allocable to the
period through the Closing Date and less any sums expended by Seller toward the
collection of such proceeds or awards or to restoration or repair of the
Property (the nature of which restoration or repairs, but not the right of
Seller to effect such restoration or repairs, shall be subject to the approval
of Buyer, which approval shall not be unreasonably withheld, conditioned or
delayed). If the proceeds or awards have not been collected as of the Closing,
then such proceeds or awards shall be assigned to Buyer by Seller, without
representation or warranty and without recourse against Seller, in both cases,
up to the amount of the Purchase Price, except to the extent needed to reimburse
Seller for sums expended to collect such proceeds or awards or to repair or
restore the Property, or to the extent any insurance proceeds of rental loss and
business interruption insurance or any portion of the award are allocable to the
period prior to the Closing Date, and Seller shall retain the rights to such
proceeds and awards to such extent. A condemnation shall be deemed “material”
if, in the sole opinion of Buyer, any portion of the Property is taken which
would cause the frustration of the proposed use of the Property for Buyer or for
the Property to be in violation of any existing laws or regulations, including
but not limited to, zoning regulations, or the existing access to the Property
is materially and adversely affected.

 

 19 

 

  

ARTICLE VI

 

BROKERS AND EXPENSES

 

Section 6.1           Brokers.

 

The parties represent and warrant to each other that no broker or finder was
instrumental in arranging or bringing about this transaction except for Cushman
& Wakefield (“Seller’s Broker”) and Newmark Grubb Knight Frank (“Buyer’s
Broker”). At Closing, Seller shall pay (a) the commission due, if any, to
Seller’s Broker, which shall be paid pursuant to a separate agreement between
Seller and Seller’s Broker, and (b) a commission in the amount of Two Hundred
Fifty Thousand Dollars ($250,000) to Buyer’s Broker. If any other person brings
a claim for a commission or finder’s fee based upon any contact, dealings or
communication with Buyer or Seller, then the party through whom such person
makes its claim shall defend the other party (the “Indemnified Party”) from such
claim, and shall indemnify the Indemnified Party and hold the Indemnified Party
harmless from any and all costs, damages, claims, liabilities or expenses
(including without limitation, court costs and reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the claim.
The provisions of this Section 6.1 shall survive the Closing or, if the purchase
and sale is not consummated, any termination of this Agreement.

 

Section 6.2           Expenses.

 

Except as expressly provided in this Agreement, each party hereto shall pay its
own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

 

 20 

 

  

ARTICLE VII

 

LEASES AND OTHER AGREEMENTS

 

Section 7.1           Buyer’s Approval of New Leases and Agreements Affecting
the Property.

 

Between the Effective Date and the earlier of termination of this Agreement or
the Closing, Seller shall continue to lease the Property in the same manner as
before the making of this Agreement, the same as though Seller were retaining
the Property, provided that after the Effective Date Seller shall not enter into
any new Lease or other agreement affecting the Property, or modify or terminate
any existing Lease or other agreement affecting the Property, which will be
binding on the Property after Closing, except as permitted or required under any
Lease and except for agreements which are terminable on no more than sixty (60)
days’ notice without payment of any penalty or fee or other cost to Seller (or
Buyer, after Closing), without first obtaining Buyer’s approval of the proposed
action, which approval may be denied at Buyer’s sole discretion. If Buyer fails
to give Seller notice of its approval or disapproval of any such proposed action
requiring its approval under this Section 7.1 within five (5) business days
after Seller notifies Buyer of Seller’s desire to take such action, then Buyer
shall be deemed to have given its approval. Buyer agrees to cooperate with
Seller in enabling Seller to complete any such proposed transaction requiring
Buyer’s approval.

 

Section 7.2           Tenant Improvement Costs, Leasing Commissions and
Concessions.

 

With respect to any new Lease or Lease modification entered into by Seller
between the Effective Date and the Closing Date, and with respect to any
renewal, extension or expansion of any Lease, whether through the exercise of an
option or otherwise, occurring between such date and the Closing Date, all
tenant improvement work, leasing commissions, legal fees or other expenses or
grants of any free rent period or other concessions shall be paid by Buyer.
Pursuant to the Assignment of Leases, Buyer shall assume any then outstanding
obligations with respect to such tenant improvements, leasing commissions and
concessions, provided that with respect to any such new Lease entered into
between the Effective Date and the Closing Date, Seller shall credit Buyer at
Closing with any and all tenant improvements, leasing commissions and
concessions then due before Closing. The provisions of this Section shall
survive the Closing.

 

Section 7.3           Tenant Notices.

 

At the Closing, Seller shall furnish Buyer with a written and signed notice to
be given to each tenant of the Property. The notice shall disclose that the
Property has been sold to Buyer, that, after the Closing, all rents should be
paid to Buyer, that Buyer shall be responsible for the tenant’s security
deposit, and giving tenant the name and contact information of the new
representative of Buyer on tenant related matters. The form of the notice shall
be otherwise reasonably acceptable to the parties. Buyer covenants to deliver
said notices to each tenant as soon as reasonably possible after Closing. This
provision shall expressly survive Closing.

 

 21 

 

  

Section 7.4         Maintenance of Improvements and Operation of Property;
Removal of Tangible Personal Property.

 

Seller agrees to keep its customary property insurance covering the Property in
effect during the term of this Agreement (provided, however, that the terms of
any such coverage maintained in blanket form may be modified as Seller deems
necessary). Seller shall maintain all Improvements substantially in their
present condition (ordinary wear and tear, casualty and condemnation excepted),
and shall make all necessary repairs and operate, maintain and manage the
Property in a manner consistent with Seller’s practices in effect prior to the
Effective Date, provided that Seller shall in no event be obligated to make any
capital expenditures during the term of this Agreement. At Closing, (a) Seller
shall use good faith efforts to cause all open permits (“Open Permits”) with the
local government municipality to be closed, and (b) all notice of violations and
violations (collectively, “Violations”) issued by governmental municipalities
shall be corrected and cleared by Seller. In the event there remains Open
Permits or Violations outstanding by the Closing Date, Buyer and Seller will
negotiate in good faith establishing an escrow of one hundred fifty (150%)
percent of the anticipated cost of closing Open Permits or clearing Violations,
as applicable, and close. In the event Buyer and Seller are unable to reach an
agreement regarding the establishment of the escrow, then Buyer shall have the
right to either (i) waive the escrow condition, assume the Open Permits and
Violations, as applicable, and close, or (ii) extend the Closing a reasonable
number of days mutually agreeable to both Buyer and Seller, but in any event not
to exceed sixty (60) days, to enable Seller to close Open Permits or correct
Violations, as applicable. If Seller still cannot satisfy the requirement at the
end of such extended period, then Buyer may, by written notice given to Seller,
elect to terminate this Agreement and receive a refund of the Deposit or, waive
said condition and close. Buyer and Seller shall close on the purchase and sale
of the Property no later than three (3) Business Days after Seller provides
Buyer written evidence of having closed the Open Permits or corrected the
Violations, as applicable. Seller shall use diligent efforts in closing the Open
Permits and Violations, as applicable, during such extension period. During the
term of this Agreement, Seller shall not remove any Tangible Personal Property,
except as may be required for necessary repair or replacement, and replacement
shall be of approximately equal quality and quantity as the removed item of
Tangible Personal Property. All repairs at the Property shall be made in a
manner consistent with Seller’s practices in effect prior to the Effective Date.

 

Section 7.5           Service Contracts.

 

Within one (1) business day prior to the expiration of the Contingency Period,
Buyer will advise Seller in writing which Service Contracts Buyer will assume
and which Service Contracts Buyer requests be terminated at Closing, provided
Seller shall have no obligation to terminate, and Buyer shall be obligated to
assume, any Service Contracts which by their terms cannot be terminated without
penalty or payment of a fee or other cost to Seller (unless Buyer pays said
penalty or fee in connection with termination of same). If Buyer fails to
provide Seller with timely notice of such Service Contracts Buyer will assume at
Closing, Buyer shall be deemed to have elected to assume such Service Contracts
at Closing. Seller shall deliver at Closing notices of termination of all
Service Contracts that are not so assumed by Buyer and Seller shall be
responsible for any charges applicable to periods prior to Closing.
Notwithstanding the foregoing, Seller shall terminate, as of the Closing Date,
all existing management and leasing agreements with respect to the Property and
shall pay all fees and expenses owed to them, including any termination fees and
costs in connection with such terminations.

 

ARTICLE VIII

 

CLOSING AND ESCROW

 

Section 8.1           Escrow Instructions.

 

Upon execution of this Agreement, the parties hereto shall deposit an executed
counterpart of this Agreement with the Escrow Agent, and this instrument shall
serve as the instructions to the Escrow Agent as the escrow holder for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Escrow Agent to comply with the
terms of this Agreement; provided, however, that in the event of any conflict
between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.

 

 22 

 

  

Section 8.2           Closing.

 

The Closing shall be held and delivery of all items to be made at the Closing
under the terms of this Agreement shall be made at the offices of the Title
Company on the twentieth (20th) day after the expiration of the Contingency
Period, or such other earlier date and time as Buyer and Seller may mutually
agree upon in writing (the “Closing Date”). Except as expressly provided herein,
such date and time may not be extended without the prior written approval of
both Seller and Buyer. Seller and Buyer agree to close in escrow with the Title
Company so a representative of Seller and Buyer need not physically attend
Closing.

 

Section 8.3           Deposit of Documents.

 

(a)          At or before the Closing, Seller shall deposit into escrow the
following items:

 

(1)         the duly executed and acknowledged Deed in the form attached hereto
as Exhibit C conveying the Real Property to Buyer subject to the Conditions of
Title;

 

(2)         four (4) duly executed counterparts of the Bill of Sale in the form
attached hereto as Exhibit D (the “Bill of Sale”);

 

(3)         four (4) duly executed counterparts of an Assignment and Assumption
of Leases, Service Contracts, Warranties and Other Intangible Property in the
form attached hereto as Exhibit E pursuant to the terms of which Buyer shall
assume all of Seller’s obligations under the Leases, Service Contracts, and
other documents and agreements affecting the Property (the “Assignment of
Leases”);

 

(4)         one (1) duly executed and acknowledged Assignment of Declarant’s
Rights in the form attached hereto as Exhibit J conveying and assigning the
Declarant’s Rights to Buyer (the “Assignment of Declarant’s Rights”);

 

(5)         four (4) duly executed counterparts of a Seller’s Affidavit in the
form attached hereto as Exhibit H (the “No Lien Affidavit”), with such changes
as the Title Company may reasonably require and which are acceptable to Seller
in order to issue the title policy described in the Title Commitment;

 

(6)         an affidavit pursuant to Section 1445(b)(2) of the Code, and on
which Buyer is entitled to rely, that Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code;

 

(7)         evidence of the termination of the management, administration and
leasing agreements relating to the Property;

 

 23 

 

 

(8)         evidence of the existence of Seller and due authorization of Seller
for the transactions contemplated under this Agreement reasonably acceptable to
the Title Company and Seller;

 

(9)         written resignations by David Nix and Brian Bill as officers,
directors and employees of the Owners Association;

 

(10)       such other items and documents as are called for in this Agreement;
and

 

(11)       four (4) originals of a Closing Statement duly executed by Seller.

 

(b)          At or before Closing, Buyer shall deposit into escrow the following
items:

 

(1)         immediately available funds necessary to close this transaction,
including, without limitation, the Purchase Price (less the Deposit and interest
thereon net of investment fees, if any), subject to prorations as provided in
this Agreement, and funds sufficient to pay Buyer’s closing costs;

 

(2)         four (4) duly executed counterparts of the Bill of Sale;

 

(3)         four (4) duly executed counterparts of the Assignment of Leases;

 

(4)         evidence of the existence of Buyer and due authorization of Buyer
for the transactions contemplated under this Agreement;

 

(5)         such other items and documents as are called for in this Agreement;
and

 

(6)         four (4) originals of a Closing Statement duly executed by Buyer.

 

(c)          Seller and Buyer shall each execute and deposit a closing
statement, such transfer tax declarations and such other instruments as are
reasonably required by the Title Company or otherwise required to close the
escrow and consummate the acquisition of the Property in accordance with the
terms hereof. Seller and Buyer hereby designate Title Company as the “Reporting
Person” for the transaction pursuant to Section 6045(e) of the Code and the
regulations promulgated thereunder and agree to execute such documentation as is
reasonably necessary to effectuate such designation.

 

(d)          Within one (1) business day after the Closing Date, Seller shall
deliver or make available at the Property to Buyer: originals of the Leases to
the extent in Seller’s possession, or copies of any Leases not in Seller’s
possession, copies of the tenant correspondence files (for the three (3) most
recent years of Seller’s ownership of the Property only and the current year),
copies of all documents, corporate records and correspondence in Seller’s
possession related to the Owners Association, and originals of any other items
which Seller was required to furnish Buyer copies of or make available at the
Property pursuant to Sections 2.1(b) or (e) above, to the extent in Seller’s
possession, except for Seller’s general ledger and other internal books or
records which shall be retained by Seller. Seller shall deliver possession of
the Property to Buyer as required hereunder, subject to the Conditions of Title,
and shall deliver to Buyer or make available at the Property a set of keys to
the Property on the Closing Date.

 

 24 

 

  

(e)          After the Closing Date, Seller shall cooperate with Buyer, at no
cost or expense to Seller, in connection with the execution of any documentation
necessary to transfer that certain Irrevocable Standby Letter of Credit (Number
SM236528W) in connection with the Levenger Lease (as defined on Exhibit B
attached hereto) to Buyer.

 

Section 8.4          Estoppel Certificates.

 

(a)          If in accordance with Article II of this Agreement Buyer elects to
proceed with the purchase of the Property, then Seller shall use commercially
reasonable efforts to obtain estoppel certificates from each of the two tenants
of the Property substantially in the form attached hereto as Exhibit F or, if a
tenant’s lease requires a different form, in the form required by the tenant’s
lease, or as otherwise provided in this paragraph below. Without limiting
changes to the estoppel certificate form which may be deemed acceptable to
Buyer, Buyer expressly agrees that changes made by tenants to qualify statements
in the estoppel certificate to the best of the tenant’s knowledge, to the actual
knowledge of tenant or similar statements shall be acceptable to Buyer. It shall
be a condition to Buyer’s obligation to close the sale and purchase of the
Property that on or before the Closing, Buyer is able to obtain estoppel
certificates substantially in such form from the two tenants occupying the
Property. Both estoppel certificates shall be dated no more than forty five (45)
days prior to the Closing Date and the contents shall be acceptable to Buyer. An
estoppel certificate, even though not in the required estoppel form, will be
deemed compliant with this Section 8.4(a) (subject to the rights of Buyer to
approve contents as set forth in this Section 8.4) if it (i) contains the
following information: name and address of tenant, suite or space number, as
applicable, confirming rent (including a breakdown of base rent, additional
rent, sales tax, etc.), next payment due date, security deposit, advance rent
paid, termination date; that no rent has been paid more than one month in
advance (unless otherwise required pursuant to the terms of said Lease); that
the Lease is in full force and effect, that landlord has performed all tenant
improvements it is required to deliver and that the tenant has no knowledge of
any landlord default, (ii) is on the form required by the Lease or in the form
attached hereto as Exhibit F, or (iii) is on the standard form of a tenant which
customarily issues its own form.

 

(b)          If Seller is unable to obtain and deliver the estoppel certificates
as required under Section 8.4(a), the terms of this Section 8.4(b) shall govern
and control with respect to any such estoppel certificate delivered to Buyer
after the expiration of the Contingency Period. If Seller obtains and delivers
the estoppel certificates after the expiration of the Contingency Period and any
such estoppel certificate is not acceptable to Buyer for any reason and Buyer
objects thereto by written notice to Seller within two (2) business days after
receipt by Buyer of the objectionable estoppel, but in any event on or before
the Closing Date, then Seller will not be in default by reason thereof, and
Seller may elect to extend the Closing Date by up to thirty (30) days in order
to satisfy the requirement. If Seller still cannot satisfy the requirement at
the end of such extended period, or if Seller is unable to deliver the estoppel
certificates as provided in Section 8.4(a), above, within thirty (30) days after
the expiration of the Contingency Period, then Buyer may, by written notice
given to Seller before the Closing, elect to terminate this Agreement and
receive a refund of the Deposit or waive said condition. If Buyer so elects to
terminate this Agreement, neither party shall have any further rights or
obligations hereunder except as provided in Section 6.1 above and Sections 9.3,
9.5 and 9.9 below. If no such notice is timely delivered by Buyer, Buyer shall
be deemed to have waived such condition.

 

 25 

 

  

Section 8.5          Prorations.

 

(a)          Rents, including, without limitation, percentage rents, if any, and
any additional charges and expenses payable by tenants under Leases, all as and
when actually collected; real property taxes and assessments; intangible and
personal property taxes; all other income from the Property; water, sewer,
electricity (to the extent payable by Seller) and all other utility charges;
amounts payable under any Service Contracts or other agreements or documents;
annual permits and/or inspection fees (calculated on the basis of the period
covered); and any other expenses of the operation and maintenance of the
Property, shall all be prorated as of 11:59 p.m. on the day immediately prior to
Closing (i.e., Buyer is entitled to the income and is responsible for the
expenses of the day of Closing), on the basis of a 365-day year.

 

All rents collected after the Closing shall be applied and paid as provided in
this Section 8.5(a). If a tenant shall specifically designate a payment as being
attributable to, or if it is readily ascertainable that a payment received from
a tenant is attributable to a specific period of time or for a specific purpose,
including, without limitation, for operating expenses or real estate tax
payments which were not paid or were underpaid by such tenant or for
reimbursement for work performed by Seller on the tenant’s premises, such
payment shall be so applied. If there is no such designation or if not so
readily ascertainable, any payment received from a tenant after Closing shall be
deemed a payment of rent due after the Closing provided that Seller retains the
right to collect any such rents and other sums due from tenants for periods
prior to Closing; provided, however, that Seller shall have no right to cause
any such tenant to be evicted or to exercise any other landlord remedy against
such tenant other than to sue for collection.

 

Reconciliations of taxes, insurance charges and other expenses owed by tenants
under Leases for the calendar year (or fiscal year if different from the
calendar year) in which the Closing occurs shall be prepared by Buyer with the
cooperation of Seller within ninety (90) days following the end of such year in
accordance with the requirements set forth in the Leases and as provided in this
Section 8.5(a). For those Leases in which tenants pay a proportionate share of
taxes, insurance charges or other expenses over a base year amount or expense
stop, the proration between the parties of the income received from tenants over
such base year amount or expense stop shall be calculated based on the total
amount of such expenses for the Property incurred by both Seller and Buyer for
the entire calendar (or, if applicable, fiscal) year, rather than on the amount
of such expenses actually incurred by each party for such year, in order to
enable the parties to determine if the base year amount or expense stop for such
year is exceeded. Such income as so calculated shall be prorated between the
parties based on the number of days each party owned the Property during such
year and otherwise in accordance with this Section 8.5(a). For Leases which do
not have a base year amount or expense stop, the proration between the parties
of income received from tenants from reconciliations of expenses under the
Leases shall be calculated based on the expenses actually incurred by each party
for such year and each party’s period of ownership of the Property, and
otherwise in accordance with this Section 8.5(a).

 

 26 

 

  

The amount of any cash security deposits held by Seller under Leases shall be
credited against the Purchase Price (and Seller shall be entitled to retain such
cash security deposits). Seller shall execute and deliver documents reasonably
required to transfer the benefit of such security deposits to Buyer. Seller
shall receive credits at Closing for the amount of utility or other deposits
with respect to the Property that are transferred to Buyer, if any. Buyer shall
cause all utilities to be transferred into Buyer’s name and account at the time
of Closing.

 

Seller and Buyer hereby agree that if any of the aforesaid prorations and
credits cannot be calculated accurately on the Closing Date or in the case of
rents or other charges received from tenants, such amounts have not been
collected, then the same shall be calculated at the request of either Buyer or
Seller as soon as reasonably practicable after the Closing Date or the date such
amounts have been collected, and either party owing the other party a sum of
money based on such subsequent proration(s) or credits shall pay said sum to the
other party within thirty (30) days thereafter. Upon request of either party,
the parties shall provide a reasonably detailed and accurate written statement
signed by such party certifying as to the payments received by such party from
tenants from and after Closing and to the manner in which such payments were
applied, and shall make their books and records reasonably available for
inspection by the other party during ordinary business hours upon reasonable
advance notice.

 

Seller retains the right to pursue and control any tax appeals applicable to
periods prior to the tax year of the Closing, and Buyer shall cooperate with
Seller with respect to such appeals at no cost or expense to Buyer. Any refund
of real property taxes or special assessments relating to the period prior to
Closing shall be for the account of Seller and relating to the period after
Closing shall be for the account of Buyer. To the extent a party receives a
refund belonging to the other party on account of the preceding sentence, the
receiving party shall remit such refund (net of attorneys’ fees and costs
reasonably incurred in obtaining such refund) to the party entitled to such
refund within five (5) business days of receipt thereof. Notwithstanding the
foregoing, Buyer and Seller shall reasonably and jointly pursue and control any
tax appeals applicable to the current tax year, and the parties shall prorate
all costs incurred and recovered in connection therewith based on the portion of
the proceeds of any tax appeal recovery allocable to each party’s respective
period of ownership of the Property. If the proration at Closing of real
property taxes varies from the final determination of real property taxes when a
final tax bill is rendered, then at the written request of either party after
Closing, the real property taxes shall be re-prorated between the parties to
properly reflect the amount of real property taxes actually payable or paid.

 

(b)          Unless otherwise set forth herein, the closing costs associated
with this transaction shall be paid as follows:

 

 Seller shall pay:

 

(i)          The documentary stamps and transfer taxes to be attached to the
Deed;

 

(ii)         Recording fees with respect to documents which Seller elects to
place of record in order to cure title objections raised by Buyer to the extent
Seller elects to cure the same, as fully described in said Section 4.2;

 

 27 

 

  

(iii)          One-half of the Escrow Agent’s fees and costs; and

 

(iv)          Seller’s attorneys’ fees and costs.

 

 Buyer shall pay:

 

(i)           The recording fee required to record the Deed;

 

(ii)          Title charges including the cost of the Owner’s Title Insurance
Commitment and Policy, including all search fees and premiums relating thereto;

 

(iii)         The cost of Survey ordered by Buyer;

 

(iv)         One-half of the Escrow Agent’s fees and costs; and

 

(v)          Buyer’s attorney fees.

 

(c)          Any percentage rent received by either party shall be prorated
within sixty (60) days after receipt, based upon the tenant’s sales for the
portion of the lease year allocable to Seller’s and Buyer’s respective ownership
of the Property.

 

(d)          The provisions of this Section 8.5 shall survive the Closing.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1           Notices.

 

Any notices required or permitted to be given hereunder shall be in writing and
delivered (a) in person, (b) by a commercial overnight courier service that
guarantees next day delivery and provides a receipt, or (c) by electronic mail
if such transmission is accompanied by a receipt, and such notices shall be
addressed as follows:

 



 28 

 

 

To Buyer: 420 South Congress Avenue, LLC   1441 SW 29th Avenue   Pompano Beach,
Florida 33069   Attention: Mr. Bruce Rosenbloom   E-mail:
brosenbloom@1800petmeds.com   Telephone: (954) 979-5995     with copies to:
Homer Bonner Jacobs, P.A.   1441 Brickell Avenue, Suite 1200   Miami, Florida
33131   Attention: George Befeler, Esq.   E-mails: gbefeler@homerbonner.com  
Telephone: (305) 350-5159       Homer Bonner Jacobs, P.A.   1441 Brickell
Avenue, Suite 1200   Miami, Florida 33131   Attention: Kevin Jacobs, Esq.  
E-mails: kjacobs@homerbonner.com   Telephone: (305) 350-5101     To Seller: 420
South Congress, Inc.   c/o Stockbridge Real Estate Funds   3114 Peachtree Road,
NE, Suite 1160   Atlanta, GA  30326   Attention: Brian Bill   E-mail:
bill@sbfund.com   Telephone:  (404) 793-0394     with a copy to: Hartman Simons
& Wood LLP   6400 Powers Ferry Road, NW   Suite 400   Atlanta, GA  30339  
Attention:  Ryan P. Rivera, Esq.   E-mail:  ryan.rivera@hartmansimons.com  
Telephone:  (770) 951-6593

 

or to such other address as either party may from time to time specify in
writing to the other party. Any notice or other communication sent as
hereinabove provided shall be deemed effectively delivered (a) on the date of
delivery, if delivered in person; (b) on the date received, if sent by
commercial overnight courier service; or (c) on the date of transmission, if
sent by electronic mail with confirmation of receipt. Any notice sent by the
attorney representing a party, shall qualify as notice under this Agreement.

 

Section 9.2           Entire Agreement.

 

This Agreement, together with the Exhibits and schedules hereto, contains all
representations, warranties and covenants made by Buyer and Seller and
constitutes the entire understanding between the parties hereto with respect to
the subject matter hereof. Any prior correspondence, memoranda or agreements are
replaced in total by this Agreement together with the Exhibits and schedules
hereto.

 

 29 

 

  

Section 9.3           Entry and Indemnity.

 

In connection with any entry by Buyer, or its agents, representatives,
employees, contractors or consultants onto the Property, Buyer shall give Seller
reasonable advance notice of such entry, and Buyer shall conduct such entry and
any inspections in connection therewith (a) during normal business hours, (b) so
as to minimize, to the greatest extent possible, interference with Seller’s
business and the business of Seller’s tenants, (c) in compliance with all
applicable laws, (d) so as not to damage any part of the Property or any
personal property owned or held by any tenant or any third parties, (e) conduct
all inspections in a manner reasonably acceptable to Seller, (f) so as not to
injure or otherwise cause bodily harm to Seller or its agents, guests, invitees,
contractors and employees or any tenants or their guests or invitees, (g)
promptly pay when due the costs of all inspections, tests, investigations, and
studies done with regard to the Property; (h) not permit any liens to attach to
the Property by reason of the exercise of Buyer’s rights hereunder and, if any
such liens so attach, will cause them to be promptly removed and/or bonded; (i)
promptly repair any damage to the Property resulting directly or indirectly from
any such inspections, tests, investigations or studies strictly in accordance
with all requirements of applicable law; and (j) not reveal or disclose prior to
Closing any information obtained concerning the Property and the Due Diligence
Materials to anyone other than Permitted Outside Parties (as defined in Section
9.9 below), in accordance with the confidentiality standards set forth in
Section 9.9 below, or except as may be otherwise required by law, and not make
any reproductions (other than for Buyer’s and any Permitted Outside Parties’
internal use), any handwritten summaries or notes and self-generated computer
records, of any item of the Due Diligence Materials) without the prior written
consent of Seller. Without limiting the foregoing, prior to any entry to perform
any on-site testing, including but not limited to any air sampling, borings,
drillings or other samplings, Buyer shall give Seller written notice thereof,
including the identity of the company or persons who will perform such testing
and the proposed scope and methodology of the testing. Seller shall approve or
disapprove, in Seller’s sole and absolute discretion, the proposed testing
within three (3) business days after receipt of such notice; provided, however,
Seller’s approval shall not be required for any non-intrusive testing. If Seller
fails to respond within such three (3) business day period, Seller shall be
deemed to have disapproved the proposed testing. If Buyer or its agents,
representatives, employees, contractors or consultants take any sample from the
Property in connection with any such approved testing, Buyer shall provide to
Seller a portion of such sample being tested to allow Seller, if it so chooses,
to perform its own testing. Buyer shall permit Seller or its representative to
be present to observe any testing or other inspection or due diligence review
performed on or at the Property. Upon the request of Seller, Buyer shall
promptly deliver to Seller copies of any reports relating to any testing or
other inspection of the Property performed by Buyer or its agents,
representatives, employees, contractors or consultants. Notwithstanding anything
to the contrary contained herein, Buyer shall not contact any tenant without
first obtaining the prior written consent of Seller thereto in Seller’s sole and
absolute discretion, and Seller, at Seller’s election, shall be entitled to have
a representative participate in any telephone or other contact made by Buyer to
a tenant and present at any meeting by Buyer with a tenant. Buyer shall
maintain, and shall assure that its contractors and consultants maintain, public
liability and property damage insurance in amounts (but in no event less than
Two Million Dollars ($2,000,000) with respect to any liability insurance) and in
form and substance adequate to insure against all liability of Buyer and its
agents, representatives, employees, contractors or consultants, arising out of
any entry or physical inspections of the Property pursuant to the provisions
hereof. With respect to the insurance coverage required herein, Seller and
Seller’s lender shall be named as additional insureds on such insurance, with
such coverage being primary and any insurance maintained by Seller shall be
excess and noncontributory. Buyer shall provide Seller with evidence of such
insurance coverage prior to any entry on the Property. Buyer shall indemnify,
defend and hold Seller and its agents, officers, employees, tenants and invitees
harmless from and against any actual costs, damages, liabilities, losses,
expenses, liens or claims (including, without limitation, court costs and
reasonable attorneys’ fees and disbursements) arising out of or relating to any
entry on the Property by Buyer, and its agents, representatives, employees,
contractors or consultants in the course of performing the inspections, testings
or inquiries provided for in this Agreement, including, without limitation, any
release of Hazardous Materials or any damage to the Property; provided that
Buyer shall not be liable to Seller solely as a result of the discovery by Buyer
of a pre-existing condition on the Property to the extent the activities of
Buyer, its agents, representatives, employees, contractors or consultants do not
exacerbate the condition. Buyer further WAIVES AND RELEASES any claims, demands,
damages, actions, causes of action or other remedies of any kind whatsoever
against Seller for property damage or bodily and/or personal injuries to Buyer
and its agents, representatives, employees, contractors, and consultants arising
out of any entry onto the Property by, or any inspections or tests performed by
said persons, unless solely due to the negligence or willful misconduct of
Seller or its agents. The foregoing indemnity shall survive beyond the Closing,
or, if the sale is not consummated, beyond the termination of this Agreement.
Buyer’s right of entry, as provided in this Section 9.3, shall continue up
through the date of Closing.

 

 30 

 

  

Section 9.4           Time.

 

Time is of the essence in the performance of each of the parties’ respective
obligations contained herein. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

 

Section 9.5           Attorneys’ Fees.

 

If either party hereto fails to perform any of its obligations under this
Agreement or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, whether prior to
or after Closing, or if any party defaults in payment of its post-Closing
financial obligations under this Agreement, then the party not prevailing in
such dispute shall pay any and all costs and expenses incurred by the other
party on account of such default and/or in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable attorneys’
fees and disbursements.

 

Section 9.6           Assignment.

 

Buyer’s rights and obligations hereunder shall not be assignable without the
prior written consent of Seller, which may be given or withheld in Seller’s sole
discretion. Buyer shall in no event be released from any of its obligations or
liabilities hereunder in connection with any assignment. Without limiting and
notwithstanding the above, in no event shall Buyer have the right to assign its
rights or obligations hereunder to any party which could not make the
representation and warranty contained in subsections 3.5(c) and (e) above, and
in connection with any permitted assignment pursuant to the terms hereof, (i)
the assignee shall reconfirm in a written instrument acceptable to Seller and
delivered to Seller prior to the effective date of the assignment said
representation and warranty as applied to the assignee and that all other terms
and conditions of this Agreement shall apply to such assignee and are being
assumed by assignee, (ii) the Deposit shall be transferred to assignee, and
(iii) Buyer and such assignee shall be jointly and severally liable for all
obligations, liabilities and indemnitees under this Agreement. Furthermore,
after any permitted assignment hereunder, Seller shall be free to deal with such
assignee with respect to this Agreement (including, without limitation, entering
into any amendments or modifications of this Agreement), and Buyer agrees to be
bound by such dealings, including, without limitation, any modifications or
amendments to this Agreement. Subject to the provisions of this Section, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. Notwithstanding the foregoing,
subject to subsections 3.5(c) and (e) above, Buyer shall have the right to
assign this Agreement to an Affiliate (as defined herein) of Buyer. For purposes
hereof, the term “Affiliate” means (a) any person which directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, Buyer, and (b) any person with fifty percent (50%) or more
of the equity interest of which is held beneficially or of record by Buyer.

 

 31 

 

  

Section 9.7           Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Facsimile or electronically transmitted signatures on this
Agreement and on any amendment thereto shall be effective as originals.

 

Section 9.8           Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without reference to the choice of law or conflicts of law
principles of such state. Proper jurisdiction for the resolution of any
controversies regarding this Agreement shall lie solely and exclusively in the
State Courts of the State of Florida. Proper venue shall lie solely and
exclusively in the County of Palm Beach, Florida.

 

Section 9.9           Confidentiality and Return of Documents.

 

Except as may be required by law, Buyer and Seller shall each maintain as
confidential any and all material obtained about the other or this Agreement or
the transactions contemplated hereby, and shall not disclose such information to
any third party. Buyer shall keep confidential the Due Diligence Materials, and
Buyer shall not disclose, nor permit its agents, representatives, employees,
contractors and consultants to disclose, said Due Diligence Materials to any
third parties, other than to potential lenders, potential equity partners,
consultants, accountants, attorneys and those persons involved in this
transaction who are responsible for determining the feasibility of Buyer’s
acquisition of the Property and who have agreed (in writing for any third party
engineers, environmental auditors or other consultants) to preserve the
confidentiality of such information as required hereby (collectively, the
“Permitted Outside Parties”). Buyer shall be responsible for ensuring that any
and all Permitted Outside Parties (and any other person for whom Buyer has
responsibility hereunder) comply with the provisions of this Section 9.9. Buyer
shall not divulge the contents of the Due Diligence Materials except in strict
accordance with the confidentiality standards set forth in this Section 9.9. In
permitting Buyer and the Permitted Outside Parties to review the Due Diligence
Materials, Seller has not waived any claim of privilege or confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created.

 



If Buyer acquires the Property from Seller, Buyer and Seller shall have the
right, subsequent to the Closing of such acquisition, to publicize the
transaction (other than the parties to or the specific economics of the
transaction) in a manner Seller or Buyer, as applicable, deems appropriate;
provided, however, that any press release by Seller regarding this Agreement or
the transactions contemplated herein, and the wording of same, must be approved
in advance by Buyer, it being understood that Buyer is a public company bound by
disclosure requirements imposed by laws generally applicable to public
companies. Notwithstanding anything herein to the contrary, Buyer shall be
entitled to, at any time and from time to time and without the consent of Seller
or obligation of Buyer to deliver in advance to Seller or obtain approval from
Seller, disclose any information and documents relating to the subject
transaction and the Property it may deem, in its sole and unfettered discretion,
advisable and necessary for Buyer to comply with the disclosure requirements
imposed upon Buyer by law. In the event the transaction contemplated by this
Agreement does not close as provided herein, Buyer (a) shall promptly return to
Seller all Due Diligence Materials and other documents and copies obtained by
Buyer in connection with the purchase of the Property hereunder; and (b) may
disclose that Buyer has elected not to proceed with the acquisition of the
Property, provided that Buyer shall not disclose any information or documents
related to the Property in connection with such public disclosure. The
provisions of this Section 9.9 shall survive Closing or any termination of this
Agreement.

 

 32 

 

  

Section 9.10         Interpretation of Agreement.

 

The article, section and other headings of this Agreement are for convenience of
reference only and shall not be construed to affect the meaning of any provision
contained herein. Where the context so requires, the use of the singular shall
include the plural and vice versa and the use of the masculine shall include the
feminine and the neuter. The term “person” shall include any individual,
partnership, joint venture, corporation, trust, unincorporated association, any
other entity and any government or any department or agency thereof, whether
acting in an individual, fiduciary or other capacity. The term “including” as
used herein shall in all instances mean “including, but not limited to”. This
Agreement and the Other Documents shall not be construed more strictly against
one party than against the other by virtue of the fact that initial drafts may
have been prepared by counsel for one of the parties, it being recognized that
this Agreement and the Other Documents (as defined in Section 9.19 below) are
the product of extensive negotiations between the parties hereto.

 

Section 9.11         Limited Liability.

 

The obligations of Seller under this Agreement and under all of the Other
Documents are intended to be binding only on Seller’s interest in the Property
and the proceeds derived from the sale thereof (and subject in all events to the
limitations set forth in Section 9.19), and shall not be otherwise personally
binding upon Seller or any Seller Related Party, nor shall any resort be had to,
any other assets of Seller nor the private properties of any Seller Related
Parties.

 

Section 9.12         Amendments.

 

This Agreement may be amended or modified only by a written instrument signed by
Buyer and Seller.

 

Section 9.13         No Recording.

 

Neither this Agreement nor any memorandum or short form thereof may be recorded
by Buyer and any such recording by Buyer shall constitute a default by Buyer
under this Agreement. In the event of such recording, Buyer’s rights and any
interest hereunder shall automatically terminate, and Seller shall be entitled
to the Deposit without further notice to Buyer.

 

Section 9.14         Drafts Not an Offer to Enter Into a Legally Binding
Contract.

 

The parties hereto agree that the submission of a draft of this Agreement by one
party to another is not intended by either party to be an offer to enter into a
legally binding contract with respect to the purchase and sale of the Property.
The parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
and both Seller and Buyer have fully executed and delivered to each other a
counterpart of this Agreement (or a copy by facsimile or electronic
transmission). The “Effective Date” shall be the last date this Agreement is
executed by Seller or Buyer.

 

 33 

 

  

Section 9.15         Intentionally Omitted.

 

Section 9.16         No Partnership.

 

The relationship of the parties hereto is solely that of Seller and Buyer with
respect to the Property and no joint venture or other partnership exists between
the parties hereto. Neither party has any fiduciary relationship hereunder to
the other.

 

Section 9.17         No Third Party Beneficiary.

 

The provisions of this Agreement are not intended to benefit any third parties,
except the Seller Related Parties.

 

Section 9.18         Intentionally Omitted.

 

Section 9.19         Limitation on Liability.

 

Notwithstanding anything to the contrary contained herein, after the Closing:
(a) the maximum aggregate liability of Seller, and the maximum aggregate amount
which may be awarded to and collected by Buyer (including, without limitation,
for any breach of any representation, warranty and/or covenant by Seller or with
respect to any indemnity) in connection with the Property and/or the sale
thereof to Buyer including, without limitation, under this Agreement or any
documents executed pursuant hereto or in connection herewith, including, without
limitation, the Deed, the Bill of Sale, the Assignment of Leases and any Seller
estoppel certificate (collectively, the “Other Documents”, shall under no
circumstances whatsoever exceed Five Hundred Thousand Dollars ($500,000) and the
recovery of actual damages up to that amount is Buyer’s sole and exclusive
remedy with respect thereto; and (b) no claim by Buyer alleging a breach by
Seller of any representation, warranty and/or covenant of Seller or with respect
to any indemnity contained herein or in any of the Other Documents may be made,
and Seller shall not be liable for any judgment in any action based upon any
such claim, unless and until such claim, either alone or together in the
aggregate with any other claims by Buyer alleging a breach by Seller of any such
representation, warranty and/or covenant or with respect to any indemnity is for
an aggregate amount in excess of Twenty-Five Thousand and 00/100 Dollars
($25,000.00) (the “Floor Amount”), in which event Seller’s liability respecting
any final judgment concerning such claim or claims shall be for the entire
amount thereof, subject to the limitation set forth in clause (a) above. In no
event shall Seller to liable to Buyer for incidental, consequential, special or
punitive damages as a result of a breach by Seller of any such representation,
warranty and/or covenant or with respect to an indemnity in connection with the
Property and/or the sale thereof to Buyer pursuant to this Agreement or the
Other Documents. The provisions in this Section 9.19 are subject to the
limitations and qualifications set forth in Article III and Section 9.11 hereof.

 

Section 9.20         Invalidity and Waiver.

 

If any portion of this Agreement is held invalid or inoperative, then so far as
is reasonable and possible the remainder of this Agreement shall be deemed valid
and operative, and, to the greatest extent legally possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
failure by either party to enforce against the other any term or provision of
this Agreement shall not be deemed to be a waiver of such party’s right to
enforce against the other party the same or any other such term or provision in
the future.

 

 34 

 

  

Section 9.21         Survival.

 

Except as expressly set forth to the contrary herein, no representations,
warranties, covenants or agreements of Seller contained herein shall survive the
Closing or any termination of this Agreement.

 

Section 9.22         Seller Work.

 

Prior to Closing, Seller, at its sole cost and expense, shall complete the
installation of a new roof on those certain buildings located on the Real
Property and more particularly known as “Building I” and “Building II.” At
Closing, Seller shall assign to Buyer the roof warranty, provided that Buyer
shall pay any charge or fee associated with the assignment of such warranty.

 

Section 9.23         Survival of Article IX.

 

The provisions of this Article IX shall survive the Closing.

 

Section 9.24         Radon.

 

RADON.

 

RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT. THIS DISCLOSURE IS REQUIRED BY FLORIDA LAW TO BE CONTAINED IN ALL
AGREEMENTS FOR SALE OR LEASE OF BUILDINGS.

 

[Remainder of page is intentionally blank.   Signature page follows]

 

 35 

 

  

The parties hereto have executed this Agreement under seal as of the date set
forth in the first paragraph of this Agreement.

 

  SELLER:           420 SOUTH CONGRESS, INC.,     a Delaware corporation        
    By: /s/ Brian Bill     Name: Brian Bill     Its: Vice President            
Date: 12-22-15               [CORPORATE SEAL]             BUYER:         420
SOUTH CONGRESS AVENUE, LLC,     a Florida limited liability company            
By: /s/ Bruce S. Rosenbloom (Seal)     Name: Bruce S. Rosenbloom     Its:
Manager             Date: 12-22-15  

 

 36 

 

 

